United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3140
                                   ___________

Kenneth Ford Wishon,               *
                                   *
            Appellant,             *
                                   * Appeal from the United States
       v.                          * District Court for the Western
                                   * District of Arkansas.
Mark Rupp, Sheriff Newton          *
County, Arkansas; County           * [UNPUBLISHED]
Commissioners, Newton County,      *
Arkansas; Jane Doe; John Doe,      *
1 through 10,                      *
                                   *
            Appellees.             *
                              ___________

                          Submitted: July 3, 2001
                              Filed: July 11, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Kenneth Ford Wishon appeals from the district court’s1 grant of summary
judgment in his 42 U.S.C. § 1983 action. After de novo review, see Dulany v.



      1
        The Honorable H. Franklin Waters, Unites States District Judge for the Western
District of Arkansas.
Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997), we conclude that the district court’s
judgment was correct and should be affirmed.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-